United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 02-41420
                            Conference Calendar


JAY BRENT VINEYARD,

                                        Plaintiff-Appellant,

versus

CAROLYN FIELDS,

                                        Defendant-Appellee.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. G-02-CV-529
                           --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

       Jay Brent Vineyard, Texas inmate # 1027912, appeals the

dismissal of his civil rights complaint for failure to comply

with the district court’s order that he pay an initial partial

filing fee of $2.60.       Vineyard offers no reason on appeal for why

he refused to comply with the court’s order to pay the filing

fee.       The district court did not abuse its discretion in

dismissing his complaint under FED. R. CIV. P. 41(b).       McCullough

v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41420
                                 -2-

     Vineyard’s appeal is without arguable merit and is

therefore frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983).    Accordingly, his appeal is DISMISSED.   See

5TH CIR. R. 42.2.

     Vineyard is cautioned that the dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Vineyard is also cautioned that if he accumulates three "strikes"

under 28 U.S.C. § 1915(g), he will not be able to proceed in

forma pauperis (IFP) in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).